DETAILED ACTION
This Office Action is in response to the application 17/306,466 filed on 06/07/2021.
Claims 1-20 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
This application claims priority pursuant to 35 U.S.C. 119(a) of United Kingdom Patent Application No. 2006721.1, filed May 6, 2020.


Information Disclosure Statement
For the record, the Examiner acknowledges that NO IDS filed at applicants initial time of filing for patent.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 05/03/2021 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 05/03/2021 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 05/03/2021 has been accepted.

Claim Objections
Claims 1-17 are objected to because of the following informalities: claims 2-17 are improper form of dependent claims as it starts “A method….”, it should be started with “The method ….” as it is dependent claims.  Appropriate correction is required.

Allowable Subject Matter
Claims 18-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). The Examiner notes that once the applicant overcomes the above claim objections, the claims can pass to issue.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        09/20/2022